DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/14/2021 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0208087 A1) to Virtanen et al.  (hereinafter Virtanen) in view of the teachings of (US 4,243,769) to Pritchett (hereinafter Pritchett).	Virtanen is directed toward surface modified cellulose nanofibers in a composite resin composition.   Virtanen discloses in paragraph [0017] that cellulose fibers are chemically modified wherein hydroxyl groups are modified to enhance their functionality.  Virtanen discloses in paragraph [0021] that the cellulose fiber is modified with polyvinyl alcohol.  Virtanen discloses in paragraph [0034] that the cellulose nanofibers are chemically modified by reaction with ally groups, which are unsaturated groups.  Virtanen discloses in paragraph [0035] that up to 60% of the free hydroxyl groups are modified that would overlap and read on 20 or less unsaturated groups are grafted per molecule.  Virtanen discloses in paragraph [0037] that the degree of substitution of the cellulose fibers is unsaturated groups is 0,02 to 0.07.  Virtanen discloses in paragraph [0040] that the surface modified cellulose is added to a resin such as a PVOH.  Virtanen discloses in paragraph [0049] that the fiber diameter is 3 nm to 100 nm that reads on Applicants range of 500 nm or less.   Virtanen discloses in paragraph [0054] that the loadings of the fiber is 0.5% to 1.5% that reads on the range of 1:0.01 to 1:10 of nanocellulose to composite.  Virtanen discloses cellulose that is modified, but is silent regarding the species of cellulose. 
Pritchett is directed toward surface modified cellulose nanofibers in a composite resin composition.   Virtanen and Pritchett are both directed toward surface modified cellulose nanofibers in a composite resin composition and therefore are analogous art.  Pritchett teaches at (C2, L25) that functional groups are added to fibers for compatibilization.  Pritchett teaches at (C2, L35) that the additive is added to a liquid polymer.  Pritchett teaches at (C4, L5 to L40) that the compatibilizers include cellulosic materials including cellulose acetate, methyl cellulose, ethyl cellulose or cellulose acetate grafted with a vinyl such as polystyrene are all considered to be functionally equivalent cellulosic materials.  One would find it obvious to use a functionally equivalent cellulose fiber such as an ethyl cellulose.      
	It would be obvious to one skilled in the art at the time of filing based on the disclosure of Virtanen in view of the teachings of Pritchett to select the dispersion as arranged in the claims that forms a prime facie case of obviousness for claims 8-11.

Allowable Subject Matter
6.	Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach a carboxylate group or a cationic group.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766